EXHIBIT 10.1






Execution Versions
CALPINE CORPORATION
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
hereby entered into as of August 29, 2018, by and between Calpine Corporation
(the “Company”) and John B. Hill (“Executive”) (hereinafter collectively
referred to as “the parties”). From and after March 8, 2018 (the “Effective
Date”), this Agreement shall replace and supersede that certain Executive
Employment Agreement between the Company and Executive effective immediately
following the Company’s 2014 annual meeting and as amended by that Amended and
Restated Executive Employment Agreement dated May 16, 2017 (the “Prior
Agreement”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.Term. The initial term of this Agreement shall be for the period commencing on
the Effective Date and ending, subject to earlier termination as set forth in
Section 6, on the fifth (5th) anniversary of the Effective Date (the “Employment
Term”); provided that, on such fifth anniversary of the Effective Date and each
annual anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless
either party provides written notice of its intention not to extend the term of
the Agreement at least ninety (90) days’ prior to the applicable Renewal Date.
2.    Employment. During the Employment Term:
(a)    Executive shall be employed as President and Chief Executive Officer of
the Company. In addition, as of the Effective Date, Executive shall serve as a
member of the board of directors of the Company (the “Board of Directors”). At
the time of Executive’s termination of employment with the Company for any
reason (the date of such termination, the “Termination Date”), Executive shall
resign from the Board of Directors if requested to do so by the Company.
Executive shall not receive any additional compensation for serving as a
director of the Company or as a director or officer of any of the Company’s
subsidiaries.
(b)    Executive shall report directly to the Board of Directors. Executive
shall perform the duties, undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons situated in
a similar executive capacity. Unless otherwise consented to by Executive,
Executive’s principal place of employment shall be at the Company’s headquarters
in Houston, Texas.
(c)    Executive shall devote substantially full‑time attention to the business
and affairs of the Company. Executive may serve on the boards of directors of
other companies, subject







--------------------------------------------------------------------------------




to the approval of the Board of Directors (which approval shall be deemed given
in respect of service on boards on which Executive serves as of the Effective
Date that are known to the Board of Directors), and may serve on civil or
charitable boards or committees. Executive may manage personal and family
investments, participate in industry or charitable organizations and otherwise
engage in charitable activities and deliver lectures at educational
institutions, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities hereunder.
3.    Annual Compensation.
(a)    Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the rate of $1,230,000 per annum or
such increased amount as the Board of Directors may from time to time determine
(hereinafter referred to as the “Base Salary”). Such Base Salary shall be
payable in accordance with the Company’s customary practices applicable to its
senior executives. Such Base Salary shall be reviewed at least annually by the
Board of Directors or, if applicable, the Compensation Committee of the Board of
Directors (the “Committee”), and may be increased in the sole discretion of the
Board or, if applicable, the Committee, but not decreased (any increased amount
thereupon being the Base Salary hereunder).
(b)    Annual Cash Incentive Compensation. For each fiscal year of the Company
ending during the Employment Term, beginning with the 2018 fiscal year,
Executive shall be eligible to receive a target annual cash bonus of at least
110% of the Base Salary (the “Target Bonus”) with the opportunity to receive a
maximum annual cash bonus of at least two times Executive’s Target Bonus or such
lesser amount determined by the Board of Directors in connection with a
reduction in the maximum bonus amount applicable to all senior executives of the
Company (the “Maximum Bonus”), as recommended and approved by the Board of
Directors or, if applicable, the Committee, if the Company and Executive, as
applicable, achieve reasonable performance targets set by the Board of Directors
or, if applicable, the Committee in consultation with Executive in a manner
substantially consistent with current practice (“Incentive Compensation”).
Incentive Compensation shall be paid in no event later than the 15th day of the
third month following the end of the taxable year (of the Company or Executive,
whichever is later) in which the performance targets have been achieved.
4.    Class B Interests. On, or as soon as reasonably practicable after the
Effective Date, CPN Management, LP, a Delaware limited partnership (the
“Partnership”), shall grant to Executive an award of Class B Interests (as
defined in the Amended and Restated Limited Partnership Agreement of CPN
Management, LP, dated and effective as of March 8, 2018 (as it may be amended,
modified or supplemented from time to time, the “LP Agreement”)), which, except
as provided in Section 7(c)(iv), shall be governed by the terms and conditions
of an award agreement substantially in the form attached hereto as Exhibit A
(the “Award Agreement”).







--------------------------------------------------------------------------------






5.    Other Benefits.
(a)    Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and made available to executives and employees
generally, including, without limitation, all pension, retirement, profit
sharing, savings, medical, hospitalization, disability, dental, life or travel
accident insurance benefit plans, to the extent Executive is eligible under the
terms of such plans, practices and programs. Executive’s participation in such
plans, practices and programs shall be on the same basis and terms as are
applicable to senior executives of the Company generally.
(b)    Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in all executive benefit and incentive compensation
plans now maintained or hereafter established by the Company for the purpose of
providing compensation and/or benefits to senior executives of the Company
including, but not limited to, the Company’s deferred compensation plans and any
supplemental retirement, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. No additional
compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder.
(c)    Business Expenses. Upon submission of proper invoices in accordance with
the Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out‑of‑pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder.
(d)    Office and Facilities. During the Employment Term, Executive shall be
provided with an appropriate office at the Company’s headquarters, with such
secretarial and other support facilities as are commensurate with Executive’s
status with the Company, which facilities shall be adequate for the performance
of Executive’s duties hereunder.
(e)    Vacation and Sick Leave. During the Employment Term, Executive shall be
entitled to vacation and sick leave (without loss of pay) in accordance with the
Company’s policies applicable to senior executives as in effect from time to
time.
6.    Termination of Employment. Subject to payment of any compensation due
pursuant to Section 7, Executive’s employment with the Company may be terminated
by either party during or after the Employment Term upon notice as set forth in
Section 8 and this Agreement shall not be construed to alter the at‑will status
of Executive’s employment with the Company.
7.    Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the benefits, if any,
described in this Section 7.





--------------------------------------------------------------------------------




(a)    Termination by Executive for Good Reason, by the Company without Cause or
a Non‑Renewal of the Agreement Following March 8, 2020 Other than in Connection
with a Change in Control. In the event that Executive’s employment with the
Company is terminated (I) by Executive for Good Reason, (II) by the Company
without Cause during the Employment Term or (III) on account of a non‑renewal of
the Agreement by the Company in accordance with Section 1, in each case
following March 8, 2020 and other than in the circumstances described in Section
7(e), then, Executive shall be entitled to receive, and the Company shall be
obligated to pay to Executive:
(i)    a lump sum payment on the sixtieth (60th) day following the Termination
Date in an amount equal to 2.0 times the sum of (A) Executive’s highest Base
Salary in the three years preceding the Termination Date plus (B) Executive’s
highest Target Bonus for the year of termination;
(ii)    a lump sum payment equal to (A) all unused vacation time accrued by
Executive as of the Termination Date under the Company’s vacation policy; plus
(B) all accrued but unpaid compensation earned by Executive as of the
Termination Date; plus (C) payment of any Incentive Compensation earned but
unpaid in respect of any completed fiscal year preceding the Termination Date
(assuming that continued employment by Executive through the payment date is not
required pursuant to the terms of the plan or program governing the Incentive
Compensation); plus (D) reimbursement for any and all monies advanced or
expenses incurred in connection with Executive’s employment for reasonable and
necessary expenses incurred by Executive on behalf of the Company in compliance
with applicable Company policy for the period ending on the Termination Date; in
each case to be paid by the Company as soon as practicable following the
Termination Date but no later than sixty (60) days after the Termination Date
((A), (B) (C) and (D), together referred to herein as the “Accrued
Obligations”);
(iii)    an amount equal to the annual cash Incentive Compensation Executive
would have been entitled to receive in respect of the fiscal year in which the
Termination Date occurs had Executive continued in employment until the end of
such fiscal year, which amount shall be determined based on actual performance
for such year relative to the performance goals applicable to Executive, with
the amount of such bonus being multiplied by a fraction (A) the numerator of
which is the number of days in such fiscal year through the Termination Date and
(B) the denominator of which is 365 (the “Pro‑rata Bonus”), which shall be
payable at such time as the Company pays annual bonuses for the year in which
the Termination Date occurs, but in no event later than the 15th day of the
third month following the end of the taxable year (of the Company or Executive,
whichever is later) in which the performance targets have been achieved;
(iv)    prompt reimbursement by the Company for outplacement benefits actually
paid for by Executive after the Termination Date and before the twenty four (24)
month anniversary of the Termination Date after timely presentation of
appropriate documentation of such





--------------------------------------------------------------------------------




expense by Executive to the Company, such reimbursement to be paid in accordance
with Section 11 of this Agreement; and
(v)    a monthly payment for a period of twenty‑four (24) months following the
Termination Date, paid pursuant to the Company’s payroll practices in effect at
such time, equal to (a) the full monthly premium paid by other former employees
of the Company for continuation coverage under the Company’s health plans in
which the Executive and his dependents participated immediately prior to his
Termination Date, plus (b) such additional amounts as are necessary to ensure
receipt by the Executive of the full amount described in (a) after application
of all federal income (assuming the maximum federal income tax rate) and
employment taxes imposed upon the amount described in (a) (each monthly payment
that is the sum of (a) and (b), an “Additional Payment”).
For purposes of this Agreement, “Good Reason” means any of the following, in
each case only if it occurs when Executive is employed by the Company and then
only if not consented to by Executive in writing: (A) assignment of a position
that is of a lesser rank than that held by Executive prior to the assignment and
that results in Executive ceasing to be President and Chief Executive Officer of
the Company; (B) a material diminution of Executive’s duties or
responsibilities; (C) the assignment of duties inconsistent with Executive’s
title or responsibilities; (D) failure by the Company to nominate Executive for
election as a member of the Board of Directors and use its best efforts to have
him elected and re‑elected; (E) failure to cause a successor to the Company’s
business or substantially all of the Company’s assets to assume this Agreement;
(F) a material reduction in Executive’s Base Salary or Target Bonus (including a
material adverse change in performance criteria or a material decrease in
ultimate Target Bonus opportunity); or (G) any change of more than thirty (30)
miles in the location of the principal place of employment of Executive
immediately prior to the effective date of such change. For purposes of this
definition, none of the actions described in clauses (A), (B) and (C) above
shall constitute “Good Reason” with respect to Executive if it was an isolated
and inadvertent action not taken in bad faith by the Company and if it is
remedied by the Company within thirty (30) days after receipt of written notice
thereof given by Executive (or, if the matter is not capable of remedy within
thirty (30) days, then within a reasonable period of time following such thirty
(30) day period, provided that the Company has commenced such remedy within said
thirty (30) day period); provided that “Good Reason” shall cease to exist for
any action described in clauses (A) through (F) above on the sixtieth (60th) day
following the later of the occurrence of such action or Executive’s knowledge
thereof, unless such Executive has given the Company written notice thereof
prior to such date.
For purposes of this Agreement, “Cause” shall mean:(A) Executive’s act of fraud,
dishonesty, misappropriation, or embezzlement with respect to the Company; (B)
Executive’s conviction of, or plea of guilty or no contest to, any felony; (C)
Executive’s violation of the Company’s drug policy or anti‑harassment policy;
(D) Executive’s admission of liability of, or finding by a court or the U.S.
Securities and Exchange Commission (or a similar agency of any applicable state)
of liability for, the violation of any Federal or state law, rule or regulation
governing the issuance or exchange of securities, including without limitation
the Securities Act of 1933, as amended, the





--------------------------------------------------------------------------------




Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations promulgated thereunder (collectively, the “Securities Laws”)
(excluding any technical violations of the Securities Laws which are not
criminal in nature); (E) Executive’s failure after reasonable prior written
notice from the Company to comply with any valid and legal directive of the
Board of Directors that is not remedied within thirty (30) days of Executive
being provided written notice thereof from the Company or Executive’s gross
negligence in performance, or willful nonperformance, of any of Executive’s
duties and responsibilities with respect to the Company that is not remedied
within thirty (30) days of Executive being provided written notice thereof from
the Company; or (F) other than as provided in clauses (A) through (C) above,
Executive’s material breach of any material provision of this Agreement that is
not remedied within thirty (30) days of Executive being provided written notice
thereof. Executive shall not have acted in a “willful” manner if Executive
acted, or failed to act, in a manner that he believed in good faith to be in, or
not opposed to, the best interests of the Company.
(b)    Disability or Death. If Executive experiences a Disability (as defined
below) or death during the Employment Term, Executive shall be entitled to
receive:
(i)    payment of the Accrued Obligations as soon as practicable following the
date that the Board of Directors determines that Executive has a Disability or
the date of Executive’s death (each a “DD Event Date”) but no later than sixty
(60) days thereafter;
(ii)    payment of an amount equal to the Incentive Compensation that Executive
would have been entitled to receive in respect of the fiscal year in which the
DD Event Date occurs, had Executive continued in employment until the end of
such fiscal year, which amount shall be determined based on the Company’s actual
performance for such year relative to the target performance goals applicable to
Executive and shall be paid at such time as the Company pays annual bonuses for
the year in which the DD Event Date occurs, but in no event later than the 15th
day of the third month following the end of the taxable year (of the Company or
Executive, whichever is later) in which the performance targets have been
achieved; and
(iii)    payment of the Additional Payment on a monthly basis for a period of
eighteen (18) months following the DD Event Date, paid pursuant to the Company’s
payroll practices in effect at such time.
For purposes of this Agreement, Executive will be deemed to have a “Disability”
if, as a result of any medically determinable physical or mental impairment that
can be expected to result in death or is reasonably expected to last for a
continuous period of not less than twelve (12) months, Executive is unable to
perform the core functions of Executive’s position (with or without reasonable
accommodation) for a period of six (6) consecutive months or more, or is
receiving income replacement benefits, for a period of six (6) consecutive
months or more under an accident and health plan covering employees of the
Company. As a general matter, Executive shall be entitled to the compensation
and benefits provided for under this Agreement for any period prior to the DD





--------------------------------------------------------------------------------




Event Date during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly‑situated
executives. If any question shall arise as to whether, during any period
Executive is disabled so as to be unable to perform the core functions of
Executive’s then existing position with or without reasonable accommodation,
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company, to
whom Executive or Executive’s guardian has no reasonable objection, as to
whether Executive is so disabled and how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. Executive shall cooperate with any reasonable request
of the physician in connection with such certification. If such question shall
arise and Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on Executive. Nothing in this
Agreement shall be construed to waive Executive’s rights, if any, under existing
law including, without limitation, the Family and Medical Leave Act of 1933, 29
U.S.C. ss.2601 et seq. and the Americans With Disabilities Act, 424 S.C.
ss.12101 et seq.
Notwithstanding the foregoing, for purposes of an award or element of
compensation that provides for a deferral of compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and guidance issued thereunder, to the extent the impact of a Disability on such
compensation would subject Executive to additional taxes under Code Section
409A, a Disability for purposes of such compensation will mean both a Disability
and a “disability” within the meaning of Treasury Regulation 1.409A‑3(i)(4).
(c)    Retirement. If Executive’s employment terminates for any reason following
the fifth (5th) anniversary of the Effective Date, Executive shall be entitled
to the following benefits, without duplication of any other amounts payable
pursuant to this Section 7:
(i)    payment of the Accrued Obligations;
(ii)    payment of the Pro‑Rata Bonus, which shall be payable at such time as
the Company pays annual bonuses for the year in which the Termination Date
occurs, but in no event later than the 15th day of the third month following the
end of the taxable year (of the Company or Executive, whichever is later) in
which the performance targets have been achieved;
(iii)    payment of the Additional Payment on a monthly basis for a period of
for twenty-four (24) months following the Termination Date, paid pursuant to the
Company’s payroll practices in effect at such time;
(iv)    upon Executive’s election, the Partnership and/or the Company’s exercise
of the Partnership Redemption Right (as defined in the LP Agreement) and/or the
Calpine Repurchase Right (as defined in the LP Agreement), respectively, and/or
any other applicable call right in favor of the Partnership and/or the Company
that may be applicable to vested Class B Interests under the plans, documents
and agreements governing such interests shall be subject to the Executive’s
consent, which may be withheld in Executive’s absolute discretion.





--------------------------------------------------------------------------------




(d)    Termination by Executive for Good Reason or by the Company without Cause
On or Prior to March 8, 2020 Other Than in Connection with a Change in Control.
In the event that during the Employment Term and on or prior to March 8, 2020,
Executive’s employment with the Company is terminated (A) by Executive for Good
Reason or (B) by the Company without Cause, in each case other than in the
circumstances described in Section 7(e), then Executive shall be entitled to
receive, and the Company shall be obligated to pay to Executive:
(i)    a lump sum payment on the sixtieth (60th) day following the Termination
Date in an amount equal to 3.0 times the sum of (A) Executive’s highest Base
Salary in the three years preceding the Termination Date plus (B) Executive’s
highest Target Bonus for the year of termination or for 2018, whichever is
larger; and
(ii)    payment of all Accrued Obligations as soon as practicable following the
Termination Date but no later than sixty (60) days after the Termination Date;
and
(iii)    the Pro‑rata Bonus, which shall be payable at such time as the Company
pays annual bonuses for the year in which the Termination Date occurs, but in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved; and
(iv)    prompt reimbursement by the Company for outplacement benefits actually
paid for by Executive after the Termination Date and before the twenty four (24)
month anniversary of the Termination Date after timely presentation of
appropriate documentation of such expense by Executive to the Company, such
reimbursement to be paid in accordance with Section 11 of this Agreement; and
(v)    payment of the Additional Payment on a monthly basis for a period of
thirty‑six (36) months following the Termination Date, paid pursuant to the
Company’s payroll practices in effect at such time.
(e)    Termination by Executive for Good Reason, by the Company without Cause or
a Non‑Renewal of the Agreement in Connection with a Change in Control. In the
event that Executive’s employment with the Company is terminated (I) by
Executive for Good Reason, (II) by the Company without Cause during the
Employment Term or (III) on account of a non‑renewal of the Agreement by the
Company in accordance with Section 1, in each case within twenty‑four (24)
months following a Change in Control that occurs following the date of this
Agreement or within nine (9) months prior to a Change in Control that occurs
following the date of this Agreement, then in lieu of the amounts due under
Section 7(a) or Section 7(d) above, Executive shall be entitled to receive, and
the Company shall be obligated to pay to Executive:
(i)    a lump sum payment on the sixtieth (60th) day following the Termination
Date in an amount equal to 3.0 times the sum of (A) Executive’s highest Base
Salary





--------------------------------------------------------------------------------




in the three years preceding the Termination Date plus (B) Executive’s highest
Target Bonus for the year of termination or for the year in which the Change in
Control occurred, whichever is larger (the amount of such lump sum payment, the
“CIC Severance”); provided that if Executive is terminated within nine (9)
months prior to a Change in Control under the circumstances described in this
Section 7(e), the Company shall pay to Executive a lump sum payment on the
sixtieth (60th) day following such Change in Control in an amount equal to the
excess of (y) the CIC Severance over (z) the amount the Company previously paid
to Executive pursuant to Section 7(a) or Section 7(d), as applicable;
(ii)    payment of all Accrued Obligations as soon as practicable following the
Termination Date but no later than sixty (60) days after the Termination Date;
(iii)    the Pro‑rata Bonus, which shall be payable at such time as the Company
pays annual bonuses for the year in which the Termination Date occurs, but in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved;
(iv)    prompt reimbursement by the Company for outplacement benefits actually
paid for by Executive after the Termination Date and before the twenty four
(24) month anniversary of the Termination Date after timely presentation of
appropriate documentation of such expense by Executive to the Company, such
reimbursement to be paid in accordance with Section 11 of this Agreement; and
(v)    payment of the Additional Payment on a monthly basis for a period of
thirty‑six (36) months following the Termination Date, paid pursuant to the
Company’s payroll practices in effect at such time.
For purposes of this Agreement, “Change in Control” shall be defined as in the
Award Agreement.
Notwithstanding the foregoing, for purposes of an award or element of
compensation that provides for a deferral of compensation under Code Section
409A and the regulations and guidance issued thereunder, to the extent the
impact of a Change in Control on such compensation would subject Executive to
additional taxes under Code Section 409A, a Change in Control for purposes of
such compensation will mean both a Change in Control and a “change in the
ownership of a corporation,” “change in the effective control of a corporation,”
or a “change in the ownership of a substantial portion of a corporation’s
assets” within the meaning of Code Section 409A, as applied to the Company.
(f)    Other Terminations. If Executive’s employment is terminated in a manner
other than would give rise to the payment of compensation or benefits pursuant
to Section 7(a), Section 7(b), Section 7(c), Section 7(d) or Section 7(e)
Executive shall only be entitled under this Agreement to receive the Accrued
Obligations, which shall be payable as soon as practicable following the
Termination Date but no later than sixty (60) days after the Termination Date.





--------------------------------------------------------------------------------




(g)    No Other Severance or change in control Payments. This Section 7 outlines
the only payment or benefit obligations of the Company to the Executive in the
event of a termination of employment or change in control. Any amounts payable
under this Agreement shall be in lieu of and not in addition to any other
severance, termination, or change in control payments under any other agreement
or plan with the Company. For the avoidance of doubt, Executive will not be
entitled to any payment or benefit under the Calpine Corporation Change in
Control and Severance Benefits Plan, as amended from time to time (the
“Severance Plan”).
(h)    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Section 7 by seeking other employment or
otherwise and, except as provided in Section 7(a)(v), Section 7(d)(v) or
Section 7(e)(v) above, no such payment shall be offset or reduced by the amount
of any compensation or benefits provided to Executive in any subsequent
employment.
8.    Termination Notice.
(a)    Any purported termination by the Company or by Executive shall be
communicated by written Termination Notice to the other party hereto, which
shall be delivered in the period proscribed above in Section 7 with respect to
such form of termination or, if no such period is proscribed in Section 7, at
least thirty (30) days prior to the Termination Date, except in the case of a
termination by the Company for Cause, which shall require no advanced notice.
For purposes of this Agreement, a “Termination Notice” shall mean a notice that
indicates a Termination Date and otherwise meets the requirements set forth with
respect to a Termination Notice in Section 7, above, and Section 8(b) and
Section 8(c), below. For purposes of this Agreement, no such purported
termination of Executive’s employment hereunder shall be effective without such
Termination Notice (unless waived by the party entitled to receive such notice).
(b)    For purposes of this Agreement, in order for Executive to terminate his
employment for Good Reason, he must give a Termination Notice to the Company,
which notice shall be signed by Executive, shall be dated the date it is given
to the Company, shall specify the Termination Date and shall state that the
termination is for Good Reason and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for such Good Reason. Any
Termination Notice given by Executive that does not comply in all material
respects with the foregoing requirements as well as the “Good Reason” definition
provisions set forth in this Agreement shall be invalid and ineffective for
purposes of this Agreement. If the Company receives from Executive a Termination
Notice that it believes is invalid and ineffective as aforesaid, it shall
promptly notify Executive of such belief and the reasons therefor. Any
termination of employment by Executive that either does not constitute Good
Reason or fails to meet the Termination Notice requirements set forth above
shall be deemed a termination by Executive without Good Reason.





--------------------------------------------------------------------------------




(c)    For purposes of this Agreement, in order for the Company to terminate
Executive’s employment for Cause, the Company must give a Termination Notice to
Executive, which notice shall be dated the date it is given to Executive, shall
specify the Termination Date and shall state that the termination is for Cause
and shall set forth in reasonable detail the particulars thereof. For purposes
of this Agreement, in order for the Company to terminate Executive’s employment
without Cause, the Company must give a Termination Notice to Executive, which
notice shall be dated the date it is given to Executive, shall specify the
Termination Date and shall state that the termination is without Cause. For
purposes of this Agreement, in order for the Company to terminate Executive’s
employment for Disability, the Company must give a Termination Notice to
Executive, which notice shall be dated the date it is given to Executive, shall
specify the Termination Date and shall state that the termination is for
Disability and shall set forth in reasonable detail the particulars thereof. Any
Termination Notice given by the Company that does not comply, in all material
respects, with the foregoing requirements shall be invalid and ineffective for
purposes of this Agreement. No Termination Notice must be provided in the event
of a termination of Executive’s employment by reason of death. Any Termination
Notice purported to be given by the Company to Executive after the death or
retirement of Executive shall be invalid and ineffective.
9.    Affirmation of Restrictive Covenants. In entering into this Agreement,
Executive expressly acknowledges and agrees that he is bound by those
restrictions set forth in that certain Restrictive Covenant Agreement (the
“Restrictive Covenant Agreement”) dated as of September 1, 2008, by and between
Executive and the Company, which such restrictions Executive acknowledges and
agrees are reasonable and enforceable in all respects. Employee expressly
covenants to abide by the covenants set forth in the Restrictive Covenant
Agreement, which such provisions are herein incorporated by reference; provided
that the last sentences of each of Section 2(a) and Section 2(b) of the
Restrictive Covenant Agreement (providing that the provisions of such Sections
shall not apply following a termination of Executive’s employment that occurs on
or after a Change in Control (as defined in the Restrictive Covenant
Agreement)), are hereby deleted and shall have no further force or effect.
10.    Clawback. To the extent required by applicable law, including, without
limitation, the requirements of the Dodd‑Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities Exchange Commission rule or any
applicable securities exchange listing standards, amounts paid or payable
pursuant to this Agreement shall be subject to clawback to the extent necessary
to comply with such law(s), which clawback may include forfeiture, repurchase
and/or recoupment of amounts paid or payable hereunder.
11.    Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Code Section 409A and this Agreement
will be administered and interpreted in a manner consistent with this intent.
Notwithstanding anything contained herein to the contrary, for all purposes of
this Agreement, Executive shall not be deemed to have had a termination of
employment unless Executive has incurred a separation from service from the
Company within the meaning of Code Section 409A and, to the extent required to
avoid accelerated taxation and/or tax penalties under Code Section 409A,
payments under this Agreement that would otherwise be payable





--------------------------------------------------------------------------------




during the six‑month period after the Termination Date shall instead be paid on
the first business day after the expiration of such six‑month period. In
addition, for purposes of this Agreement, each amount to be paid and each
installment payment shall be construed as a separate identified payment for
purposes of Code Section 409A. With respect to expenses eligible for
reimbursement under the terms of this Agreement, (a) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year, (b) any reimbursements of
such expenses shall be made no later than the end of the calendar year following
the calendar year in which the related expenses were incurred, and (c) the right
to reimbursement or in‑kind benefits is not subject to liquidation or exchange
for another benefit, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Code Section 409A.
12.    Section 280G.
(a)    The Company shall pay to or for the benefit of Executive, at the time
specified in this Section 12(a), an additional amount (the “Gross‑up Payment”)
such that the net after‑tax amount of the Gross‑Up Payment retained by
Executive, after deduction of any Excise Tax (as defined below) and any federal
and state and local taxes imposed on the Gross‑Up Payment itself, shall be equal
to the Excise Tax imposed on the 280G Payments (as defined below) if:
(i)    there is a change in the ownership of the Company, a change in the
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company (in each case, within the meaning of
Section 280G of the Code and the regulations thereunder);
(ii)    immediately before the change described in Section 12(a)(i), the stock
in the Company was readily tradeable on an established securities market or
otherwise (within the meaning of Section 280G of the Code and the regulations
thereunder); and
(iii)    it is determined that any payments, rights or benefits, or the lapse or
termination of any restriction, whether pursuant to the terms of this Agreement
or any other plan, arrangement or agreement of Executive with the Company or
with any person affiliated with the Company, or with any person who acquires
ownership or effective control or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code and the
regulations thereunder) or with any affiliate of such person, and whether or not
Executive’s employment has then terminated (collectively, the “280G Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are collectively referred to as the
“Excise Tax”).
The Gross‑Up Payment shall be paid to or for the benefit of Executive no later
than fifteen (15) business days prior to the date by which Executive is required
to pay the Excise Tax or





--------------------------------------------------------------------------------




any portion thereof to any federal, state or local taxing authority, without
regard to extensions, subject to the terms of this Section 12.
(b)    For purposes of determining the amount of the Gross‑Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross‑Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive’s residence in the calendar year
in which the Gross‑Up Payment is made, net of the maximum reduction in federal
income taxes, if any, which could be obtained from deduction of such state and
local taxes. For the avoidance of doubt, the intent of the Gross‑Up Payment is
solely to make the imposition of the Excise Tax tax‑neutral for Executive.
(c)    Subject to any determinations made by the Internal Revenue Service (the
“IRS”), all determinations required to be made under this Section 12 relating to
the Gross‑Up Payment, including whether and when a Gross‑Up Payment is required
and the amount of such Gross‑Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
certified public accounting firm or a consulting firm as may be designated by
the Company and that is not serving as accountant or auditor for the Company or
the individual, entity or group effecting the Change in Control (the
“Accountants”), which shall provide detailed supporting calculations both to the
Company and Executive. All fees and expenses of the Accountants will be borne by
the Company. Subject to any determinations made by the IRS, determinations of
the Accountants under this Agreement with respect to (i) the initial amount of
any Gross‑Up Payment and (ii) any subsequent adjustment of such payment shall be
binding on the Company and Executive.
(d)    In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder, Executive shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross‑Up Payment attributable to such reduction,
with the amount of such repayment determined by the Accountants; provided,
however, that if the Company determines that such repayment obligation would be
or result in an unlawful extension of credit under Section 13(k) of the Exchange
Act, repayment shall not be required. In the event that the Excise Tax is
determined by the Accountants to exceed the amount taken into account hereunder
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross‑Up Payment), the Company shall make an
additional Gross‑Up Payment in respect of such excess (plus any interest and
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.
(e)    Executive shall notify the Company of any audit or review by the IRS of
Executive’s federal income tax return for the year in which a payment under this
Agreement is made within ten (10) days of Executive’s receipt of notification of
such audit or review. Executive shall not pay any IRS claim resulting from any
such audit or review prior to the expiration of the thirty





--------------------------------------------------------------------------------




(30)‑day period following the date on which he gives notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:
(i)    give the Company any information reasonably requested by the Company
relating to such claim;
(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
(iii)    cooperate with the Company in good faith in order to effectively
contest such claim; and
(iv)    permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after‑tax basis, for any Excise Tax or federal, state and local income and
employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 12, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or to contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to Executive, on an after‑tax basis, and
shall hold Executive harmless from any Excise Tax or federal, state or local
income or employment tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to with such contested amount is claimed to be due is limited
solely to such contested amount. The Company’s control of the contest, however,
shall be limited to issues with respect to which a Gross‑Up Payment would be
payable hereunder, and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the IRS or any other taxing authority.
If, after the receipt by Executive of an amount advanced by the Company pursuant
to this Section 12(e), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with





--------------------------------------------------------------------------------




the requirements of this Section 12(e)) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto); provided, however, that if the Company determines that such
repayment obligation would be or result in an unlawful extension of credit under
Section 13(k) of the Exchange Act, repayment shall not be required. If, after
receipt by Executive of an amount advanced by the Company pursuant to this
Section 12(e), a determination is made that the Executive shall not be entitled
to any refund with respect to any such claim and the Company does not notify
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross‑Up Payment
required to be paid.
(f)    If, other than in the circumstances described in Section 12(a), it is
determined that any of the 280G Payments would be subject to the Excise Tax,
then, to the extent necessary to make such portion of the 280G Payments not
subject to the Excise Tax (and after taking into account any reduction in the
280G Payments provided by reason of Section 280G of the Code under any other
plan, arrangement or agreement), the portion of the 280G Payments that do not
constitute deferred compensation within the meaning of Section 409A shall first
be reduced (if necessary, to zero), and all other 280G Payments shall thereafter
be reduced (if necessary, to zero) with cash payments being reduced before
noncash payments, and payments to be paid last being reduced first, but only if
(i) the net amount of such 280G Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced 280G
Payments and after taking into account any phase out of itemized deductions and
personal exemptions attributable to such reduced 280G Payments) is greater than
or equal to (ii) the net amount of such 280G Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such 280G Payments and the amount of Excise Tax to which Executive would be
subject in respect of such unreduced 280G Payments and after taking into account
any phase out of itemized deductions and personal exemptions attributable to
such unreduced 280G Payments).
13.    Miscellaneous.
(a)    Successors and Assigns.
(i)    This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.





--------------------------------------------------------------------------------




(ii)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.
(b)    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Chief Legal Officer of the Company. All notices to Executive
shall be delivered to him at the address on record with the Company with a copy
(which shall not constitute notice) to Arthur Kohn, Esq., Cleary Gottlieb Steen
& Hamilton LLP, One Liberty Plaza, 37th Floor, New York, NY 10006. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
(c)    Indemnification, D&O Coverage. The Company shall indemnify Executive, to
the fullest extent permitted by applicable law, against all costs, charges and
expenses incurred or sustained by Executive, including the cost and expenses of
legal counsel, in connection with any action, suit or proceeding to which
Executive may be made a party by reason of Executive being or having been an
officer, director, or employee of the Company or any of its subsidiaries or
affiliates (“Proceeding”). Such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee, agent,
manager, trustee, consultant or representative of the Company and shall inure to
the benefit of his heirs, executors and administrators. Executive shall be
entitled to prompt advancement of any and all costs and expenses (including,
without limitation, attorneys’ and other professional fees and charges)
reasonably incurred by him in connection with any such Proceeding, any such
advancement to be made within 15 days after Executive gives written notice,
supported by reasonable documentation, requesting such advancement. Such notice
shall include an undertaking by Executive to repay the amounts advanced to the
extent that he is ultimately determined not to be entitled to indemnification
against such costs and expenses. Nothing in this Agreement or elsewhere shall
operate to limit or extinguish any right to indemnification, advancement of
expenses, or contribution that Executive would otherwise have (including,
without limitation, by agreement or under applicable law). Executive shall be
covered during the Employment Term and thereafter for as long as any executive
is covered (but in no event for less than six (6) years) by officer and director
liability insurance, in amounts and on terms no less favorable than those in
effect on the Effective Date, which insurance shall be paid by the Company.
(d)    Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to





--------------------------------------------------------------------------------




any amount paid to Executive hereunder. The Company, in its sole and absolute
discretion, shall make all determinations as to whether it is obligated to
withhold any taxes hereunder and the amount hereof.
(e)    Timing of Payments; Release of Claims. Any payments or benefits due
pursuant to Section 7 of this Agreement, except for payments made pursuant to
Section 7(e) and the Accrued Obligations, shall be subject to Executive (or, if
applicable, Executive’s estate) having delivered to the Company and not revoked
a signed release of claims in the form of Exhibit B and any applicable
revocation period shall have expired within sixty (60) days following the
Termination Date; provided further, that Executive shall not be required to
release any rights Executive may have to be indemnified by the Company under
Section 13(c) of this Agreement. If the release described in the immediately
preceding sentence has not become effective and irrevocable on or prior to the
60th day following the Termination Date, Executive (or, if applicable,
Executive’s estate) shall not be entitled to any payments or benefits pursuant
to Section 7 of this Agreement, except for payments made pursuant to Section
7(e) and the Accrued Obligations (and, in the case of any payments which may
begin prior to the sixtieth (60th) day following the Termination Date, such
payments shall cease to be provided at such time).
(f)    Representations and Warranties by Executive. Executive represents and
warrants to the Company that the execution and delivery by Executive of this
Agreement do not, and the performance by Executive of Executive’s obligations
hereunder will not, with or without the giving of notice or the passage of time,
or both: (i) violate any judgment, writ, injunction, or order of any court,
arbitrator, or governmental agency applicable to Executive; or (ii) conflict
with, result in the breach of any provisions of or the termination of, or
constitute a default under, any agreement to which Executive is a party or by
which Executive is or may be bound.
(g)    Attorneys’ Fees and Professional Fees. The Company shall pay all
reasonable legal and consulting fees and related expenses, up to a maximum
amount of $65,000, incurred by Executive in connection with the negotiation of
this Agreement. Executive acknowledges that he has had the opportunity to
consult with legal counsel of his choice in connection with the drafting,
negotiation and execution of this Agreement and related employment arrangements.
(h)    Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.





--------------------------------------------------------------------------------




(i)    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.
(j)    Dispute Resolution; Venue. The exclusive venue for any disputes arising
under this Agreement shall be the state or federal courts located in Harris
County in the State of Texas, and each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. Each of the parties hereto also agrees that
any final and unappealable judgment against a party hereto in connection with
any action, suit or other proceeding may be enforced in any court of competent
jurisdiction, either within or outside of the United States. A certified or
exemplified copy of such award or judgment shall be conclusive evidence of the
fact and amount of such award or judgment. EACH OF THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT WITH COMPANY OR THE TERMINATION THEREOF.
(k)    No Conflicts. Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.
(l)    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
(m)    Entire Agreement. This Agreement, together with the Restrictive Covenant
Agreement, constitute the entire agreement between the parties hereto and
supersedes all prior agreements (including, without limitation, the Prior
Agreement and the Severance Plan), if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof. For the avoidance of doubt, if there is a conflict between this
Agreement and the terms and provisions of the agreements pursuant to which the
Class B Interests were granted, this Agreement shall control.
(n)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of August
29, 2018, and this Agreement shall be effective from and after the Effective
Date.
CALPINE CORPORATION
 
 
 
 
By:
/s/ W. THADDEUS MILLER
Name:
W. Thaddeus Miller
Title:
Executive Vice Chairman, Chief Legal Officer & Secretary
 
 
 
 
EXECUTIVE
 
 
 
 
By:
/s/ JOHN B. HILL
Name:
John B. Hill
 
 







AGREED AND ACKNOWLEDGED:
CPN MANAGEMENT, LP
 
 
By:
Volt Parent GP, LLC,
 
its general partner
 
 
By:
Energy Capital Partners III, LLC,
 
its managing member
 
 
By:
ECP ControlCo, LLC,
 
its managing member
 
 
 
 
By:
/s/ TYLER REEDER
Name:
Tyler Reeder
Title:
Managing Member
 
 





[Signature Page to Hill Employment Agreement]



--------------------------------------------------------------------------------





EXHIBIT A
[CLASS B INTEREST AWARD AGREEMENT]







--------------------------------------------------------------------------------




Execution Version
CPN MANAGEMENT, LP
717 TEXAS AVENUE
SUITE 100
HOUSTON, TEXAS 77002


 

[Date]


[Employee address]


Re:
Award of Class B Interest in CPN Management, LP

Dear Sir/Madam:
Reference is made to that certain Second Amended and Restated Limited
Partnership Agreement of CPN Management, LP, a Delaware limited partnership
(“CPN Management”), dated and effective as of August 29, 2018 (as it may be
amended, modified or supplemented from time to time, the “CPN Management LP
Agreement”), a copy of which is attached as Exhibit A hereto. Capitalized terms
used but not otherwise defined in this letter agreement (this “Award Agreement”)
shall have the meanings set forth in the CPN Management LP Agreement (unless
otherwise stated herein).
This Award Agreement sets forth the understanding between CPN Management and
[______] (the “Employee”), an employee of Calpine Corporation, a Delaware
corporation and a wholly owned subsidiary of CPN Management (“Calpine”), or one
of its subsidiaries, regarding the terms and conditions under which CPN
Management shall grant the Employee an award of a Class B Interest. Such Class B
Interest shall entitle the Employee to share in the profits, losses and
distributions of CPN Management to the extent set forth in the CPN Management LP
Agreement. The Employee shall be entitled to such other rights, and shall be
subject to such obligations, associated with such Class B Interest as are
provided in the CPN Management LP Agreement.
1.Award of Class B Interest to the Employee.
(a)As of [_____________] (the “Date of Grant”), CPN Management hereby awards a
Class B Interest to the Employee as set forth in the following table with a
Benchmark Component of $5,452,861,009 (the “Class B Interest”). The Award shall
be subject to the terms and conditions of the CPN Management LP Agreement and
this Award Agreement. Subject to the Employee’s continuous provision of services
to Calpine or any of its subsidiaries through each applicable vesting date, the
Award shall vest in accordance with the vesting schedule set forth in the
following table.
Total Class B Interest subject to vesting 
(as of the Date of Grant)
Incremental Vesting of 
Award
(as of annual vesting dates)
[ ], 2018: [ ]%
March 8, 2019: 20%
March 8, 2020: 20%
March 8, 2021: 20%
March 8, 2022: 20%
March 8, 2023: 20%








--------------------------------------------------------------------------------




(b)As a condition to receiving the Award, the Employee must duly execute and
deliver this Award Agreement and a joinder to the CPN Management LP Agreement (a
form of which is attached as Exhibit B hereto).
2.
Change in Control; Termination of Employment.

(a)In the event of a Change in Control, the Award shall vest in full, to the
extent not already then vested.
(b)On a Date of Termination that occurs due to the Employee’s death or
Disability, the Award shall vest in full, to the extent not already then vested.
(c)On a Date of Termination that occurs for any reason other than as described
in Section 2(b) above, the Employee shall forfeit any then unvested portion of
the Award without payment therefor.
(d)Following a Change in Control, a Drag-Along Sale, a Tag-Along Sale or a Date
of Termination that occurs for any reason, any portion of the Award that is not
forfeited in accordance with the terms hereof shall continue to be subject to
the terms and conditions of the CPN Management LP Agreement, including, without
limitation, the provisions of Section 6.05 (Repurchase Rights) and all other
provisions of Article VI of the CPN Management LP Agreement.
3.Award Agreement Definitions.
For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:
(a)“Cause” shall, if the Employee is party to an Employment Agreement that
includes such term, have the meaning ascribed to such term in such Employment
Agreement. If the Employee is not a party to such an Employment Agreement,
“Cause” shall mean (i) the Employee’s willful failure to substantially perform
the Employee’s duties (other than any such failure resulting from the Employee’s
Disability); (ii) the Employee’s willful failure to carry out, or comply with,
in any material respect any lawful directive of Calpine; (iii) the Employee’s
commission at any time of any act or omission that results in, or may reasonably
be expected to result in, a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (iv) the Employee’s unlawful use (including being
under the influence) or possession of illegal drugs on Calpine’s premises or
while performing the Employee’s duties and responsibilities; (v) the Employee’s
commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct, conversion of assets of Calpine, or breach of fiduciary
duty against Calpine; or (vi) the Employee’s material breach of this Award
Agreement, the CPN Management LP Agreement or any Employment Agreement or other
agreement with Calpine or CPN Management or any of their respective Affiliates
(including, without limitation, any breach of the restrictive covenants of any
such agreement); and which, in the case of clauses (i), (ii) and (vi), continues
beyond thirty (30) days after Calpine or CPN Management, as applicable, has
provided the Employee written notice of such failure or breach (to the extent
that, in the reasonable judgment of Calpine or CPN Management, as applicable,
such failure or breach can be cured by the Employee).
(b)“Change in Control” shall mean (i) a change in beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of Calpine, CPN Management or
Volt Parent LP, a







--------------------------------------------------------------------------------




Delaware limited partnership (“Volt Parent”), effected through a transaction or
series of transactions (including, without limitation, any merger, consolidation
or other business combination, or sale of assets or equity interests) whereby
any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) other than (A) Calpine, CPN Management,
Volt Parent or any of their respective Affiliates, (B) any limited partner of
Volt Parent as of March 8, 2018 or any Affiliate of any such limited partner, or
(C) any employee benefit plan maintained by Calpine or any of its subsidiaries
(x) directly or indirectly acquires beneficial ownership of securities of
Calpine possessing more than 50% of the total combined voting power of the
securities of Calpine outstanding immediately after such acquisition or (y)
acquires all or substantially all of the assets of Calpine, CPN Management or
Volt Parent, whether by liquidation, dissolution, merger, consolidation or sale,
or (ii) any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) other than (1) ECP, Calpine,
CPN Management, Volt Parent or any of their respective Affiliates or (2) any
employee benefit plan maintained by Calpine or any of its subsidiaries directly
or indirectly acquires beneficial ownership from ECP of (I) more than 75% of
ECP’s aggregate interest in Volt Parent as of March 8, 2018 or (II) interests in
Volt Parent such that, following such acquisition, ECP (directly or indirectly)
is no longer the largest holder of interests in Volt Parent; provided that,
notwithstanding the foregoing, an offering of securities of Calpine or any
successor entity to the general public through a registration statement filed
with the Securities and Exchange Commission under the Securities Act shall not,
on its own, constitute a Change in Control.
(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)“Date of Termination” shall mean the date on which the Employee’s employment
with Calpine or any of its subsidiaries terminates for any reason.
(e)“Disability” shall, if the Employee is party to an Employment Agreement that
includes such term, have the meaning ascribed to such term in such Employment
Agreement, and if the Employee is not a party to such an Employment Agreement
that includes such term, mean the Employee’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than twelve (12) months, as
determined by an accredited physician jointly selected by the Employee and
Calpine.
(f)“Employment Agreement” shall mean a written employment agreement with Calpine
or any of its subsidiaries.
(g)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(h)“Noncompete Agreement” shall mean any written agreement with Calpine or any
of its subsidiaries, other than the agreement in Section 6.10(a)
(“Non-Competition”) of the CPN Management LP Agreement, that restricts or
prohibits the Employee from competing with the business of Calpine or any of its
subsidiaries.
(i) “Noncompete Option” shall mean the option of Calpine or the applicable
employing subsidiary, in its sole discretion, if the Employee is not a party to
a Noncompete Agreement as of the Date of Termination, to extend the Restricted
Period (as defined below) for purposes of Section 6.10(a) (“Non-Competition”) of
the CPN Management LP Agreement to a date on or prior to (i) in the case of an
Employee who is a Vice President or below at the Date of Termination, three (3)
months following the Date of Termination, and (ii) in the case of an Employee
who is a Senior Vice







--------------------------------------------------------------------------------




President or above at the Date of Termination, six (6) months following the Date
of Termination, in each case upon written notice to the Employee no later than
thirty (30) days after the Date of Termination and subject to Section 5.
(j)“Noncompete Option Payment” shall mean an amount equal to (a) the Employee’s
annual base salary as of the Date of Termination, multiplied by (b) a fraction,
the numerator of which is equal to the number of days from the Date of
Termination through the expiration date of the Restricted Period (as elected by
Calpine or the applicable employing subsidiary pursuant to its Noncompete
Option), and the denominator of which is 365.
(k)“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof.
4.CPN Management LP Agreement Definitions. For purposes of the CPN Management LP
Agreement (solely with respect to the Award being awarded hereunder), the
following terms shall have the meanings set forth below:
(a) “Repurchase Price” shall mean (i) in the event of a Date of Termination that
occurs due to termination by Calpine for Cause or the Employee’s purported
“Transfer” in violation of the provisions of Article VI of the CPN Management LP
Agreement, $0.00, and (ii) in the event of a Date of Termination that occurs for
any other reason, an amount equal to the Fair Market Value of the Class B
Interest subject to the Award.
(b)“Restricted Period”, for purposes of Section 6.10(b) (“Non-Solicitation”) of
the CPN Management LP Agreement, shall mean the period from the Date of Grant
through the first anniversary of the Date of Termination. For purposes of
Section 6.10(a) (“Non-Competition”) of the CPN Management LP Agreement,
“Restricted Period” shall mean (i) if the Employee is a party to a Noncompete
Agreement as of the Date of Termination, the period from the Date of Grant
through the date as may be set forth as the expiration date of any applicable
non-competition covenant provided for in such Noncompete Agreement and (ii) if
the Employee is not a party to a Noncompete Agreement as of the Date of
Termination, the period from the Date of Grant through (A) in the event that
Calpine or the applicable employing subsidiary does not exercise its Noncompete
Option, the Date of Termination or (B) in the event that Calpine or the
applicable employing subsidiary exercises its Noncompete Option, the date
elected by such entity thereunder.
5.Noncompete Option Payment. If Calpine or the applicable employing subsidiary
exercises its Noncompete Option, then the Employee will be entitled to a payment
equal the excess of (y) the amount of the Noncompete Option Payment over (z) the
amount of cash severance, if any, to which the Employee is entitled under any
severance agreement with or plan or policy of Calpine or any of its subsidiaries
as a result of the Employee’s termination of employment. Notwithstanding
anything herein to the contrary, (i) no portion of the Noncompete Option Payment
shall be paid unless, on or prior to the 30th day following the Date of
Termination, the Employee timely executes a general waiver and release of claims
agreement acceptable to Calpine or the applicable employing subsidiary, and such
release shall not have been revoked by the Employee prior to the expiration of
the period (if any) during which any portion of such release is revocable under
applicable law, and (ii) as of the first date on which the Employee violates any
covenant contained in Section 6.10 (“Non-Competition; Non-Solicitation;
Non-Disparagement”) of the CPN Management LP Agreement, any remaining unpaid
portion of the Noncompete Option Payment shall thereupon be forfeited. The
Noncompete Option Payment shall be paid in equal installments during the period







--------------------------------------------------------------------------------




beginning on the Date of Termination and ending on the expiration date of the
Restricted Period (as elected by Calpine or the applicable employing subsidiary
pursuant to its Noncompete Option), in accordance with the normal payroll
policies of the applicable employer as in effect on the Date of Termination;
provided that any installment that would otherwise have been paid prior to the
first normal payroll payment date that occurs on or after the 30th day following
the Date of Termination (such payroll date, the “First Payment Date”) shall
instead be paid on the First Payment Date.
6.Section 409A. The parties hereto acknowledge and agree that, to the extent
applicable, this Award Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
anything herein to the contrary, (a) to the extent that the Noncompete Option
Payment is deemed to constitute “nonqualified deferred compensation” within the
meaning of Section 409A, for purposes of Section 409A (including, without
limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the Department of
Treasury regulations), the Employee’s right to receive the Noncompete Option
Payment in the form of installment payments (the “Installment Payments”) shall
be treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment; (b) the Noncompete Option Payment shall not be payable unless
the Employee’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
regulations; (c) if the Employee is deemed at the time of the Employee’s
separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the Noncompete Option Payment (after taking into account all
applicable exclusions under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Noncompete Option Payment shall not be provided to the Employee prior to
the earlier of (i) the expiration of the six (6)-month period measured from the
date of the Employee’s “separation from service” and (ii) the date of the
Employee’s death; provided that, upon the earlier of such dates, any portion of
the Noncompete Option Payment deferred pursuant to this Section 6 shall be paid
in a lump sum to the Employee, and any remaining portion shall be provided as
otherwise specified herein; and (d) the determination of whether the Employee is
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of the Employee’s separation from service shall be made by Calpine
in accordance with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of the Department of Treasury regulations and any successor
provision thereto).
7.Tax Consequences.
(a)Calpine and CPN Management have encouraged the Employee to review the tax
consequences of the transactions contemplated by this Award Agreement and the
CPN Management LP Agreement with the Employee’s own personal tax or financial
advisor. The Employee understands that, subject to Section 4.07(c) of the CPN
Management LP Agreement, he or she, and not Calpine, CPN Management or any of
their respective Affiliates, will be responsible for the Employee’s own tax
liability that may arise as a result of the transactions contemplated by this
Award Agreement and the CPN Management LP Agreement.
(b)The Employee acknowledges that nothing in this Award Agreement or CPN
Management LP Agreement constitutes tax advice.
8.Profits Interest. The Class B Interest awarded pursuant to this Award
Agreement is intended to be treated as a “profits interest” for U.S. federal
income tax purposes.







--------------------------------------------------------------------------------




9.Securities Laws. The Employee and CPN Management acknowledge that the Class B
Interest has been awarded and issued in reliance on applicable exemptions from
registration, including without limitation Section 4(a)(2) of the Securities Act
and/or the provisions of Regulation D and/or Rule 701 promulgated by the
Securities and Exchange Commission, and upon an exemption from registration
under any applicable state “blue sky” laws.
10.Conflicts. Except to the extent explicitly provided herein, if this Award
Agreement contains any provision that conflicts with the CPN Management LP
Agreement, the applicable provision of the CPN Management LP shall prevail and
control and the conflicting provision of this Award Agreement (and only such
provision) shall be of no force or effect.
* * * * *







--------------------------------------------------------------------------------




CPN MANAGEMENT, LP




By: Volt Parent GP, LLC, its general partner


By:__________________________
Name:
Title:


[2018 Award Agreement between CPN Management, LP and the Employee]







--------------------------------------------------------------------------------




THE EMPLOYEE




__________________________________________
 




[2018 Award Agreement between CPN Management, LP and the Employee]







--------------------------------------------------------------------------------




Exhibit A
CPN Management, LP Amended and Restated Limited Partnership Agreement


A-1







--------------------------------------------------------------------------------




Exhibit B
Form of Joinder to the CPN Management, LP Amended and Restated Limited
Partnership Agreement
[See Attached]


B-1







--------------------------------------------------------------------------------





EXHIBIT B
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the “Release”) is made as of this ____ day of , ____, by
and between (“Executive”) and Calpine Corporation (the “Company”).
1.    FOR AND IN CONSIDERATION of the payments and benefits provided in Section
7 of that certain Employment Agreement dated as of August 29, 2018, by and among
Executive and the Company (the “Employment Agreement”), Executive, for himself
and his successors and assigns, heirs, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and affiliates, together with each of
their officers, directors, stockholders, owners, subscribers, partners,
employees, agents, representatives, insurers and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns, as
well as all employee benefit plans maintained by the Company or any of its
parents, subsidiaries and affiliates and all fiduciaries and administrators of
any such plans in their personal and representative capacities (hereinafter
collectively referred to as the “Releasees”) from any and all rights, claims,
charges, actions, causes of action, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, obligations, damages, demands,
costs, or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected (collectively, “Claims”) which
Executive or Executive’s heirs, executors, administrators, successors or assigns
ever had, now has or may hereafter claim to have by reason of any matter, cause
or thing whatsoever arising from the beginning of time up to the date of the
Release including, but not limited to any such Claims arising out of or relating
in any way to i. Executive’s employment relationship with the Company or any of
the Releasees, and ii. any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, and/or any other federal or state law
against discrimination or retaliation, each as amended, iii. the termination of
Executive’s employment relationship with the Company or any of the Releasees;
iv. the Employment Agreement; v. wrongful employment termination; or vi. any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: 1. any rights Executive may have that arise
from and after the date the Release is executed; 2. any rights Executive may
have to indemnification or advancement that may exist from time to time under
the express provisions of the Company’s certificate of incorporation or bylaws,
or state law or under the express provisions of any policy or agreement, in each
case as amended from time to time (and, without limiting the foregoing, any and
all rights under Section 2(c) of the Restrictive Covenant Agreement and Section
13(c) of the Employment Agreement); 3. any rights Executive may have to vested
benefits under employee benefit plans or incentive compensation plans of the
Company in accordance with their terms in effect from time to time; 4.
Executive’s ability to bring appropriate proceedings to enforce the Release; or
5. any rights under the provisions of Section 7 of the Employment Agreement
(collectively, the “Excluded Claims”). Further, notwithstanding the release of
liability contained herein, nothing in this Release prevents Executive from
filing any


Exhibit B‑1



--------------------------------------------------------------------------------




non‑legally waivable claim (including a challenge to the validity of this
Release) with the Equal Employment Opportunity Commission (“EEOC”) or comparable
state or local agency or participating in any investigation or proceeding
conducted by the EEOC or comparable state or local agency; however, Executive
understands and agrees that Executive is waiving any and all rights to recover
any monetary or personal relief or recovery as a result of such EEOC or
comparable state or local agency proceeding or subsequent legal actions.
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, Executive has received all leaves (paid and unpaid) to which Executive
was entitled and the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of or relating to
Executive’s employment with the Company or any of the Releasees or the
termination of such employment, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees. Further,
notwithstanding anything herein or in any other agreement with or policy of the
Company to which Executive was or is subject, nothing herein or therein shall
(A) prohibit Executive from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934, as amended, or Section 806 of the Sarbanes‑Oxley Act of 2002, or of
any other whistleblower protection provisions of state or federal law or
regulation, or (B) require Executive to comply with any notification or prior
approval requirement with respect to any reporting described in clause (A);
provided, however, that Executive is not authorized to disclose communications
with counsel that were made for the purpose of receiving legal advice or that
contain legal advice or that are protected by the attorney work product or
similar privilege. Furthermore, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law or (2) in a complaint or other document filed in a lawsuit or proceeding,
if such filings are made under seal.
2.    Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees. Executive agrees never, individually or with any person or
in any way, to commence, prosecute or cause or permit to be commenced or
prosecuted against the Company or any Releasees, any legal action or other
proceeding based upon any Excluded Claims. If such action or proceeding is filed
on Executive’s behalf, Executive agrees to immediately cause the dismissal of
such action with prejudice and without any further right of appeal. Executive
represents that no such action or proceedings or any other charge or claim is
pending in any court or before any governmental agency as of the date of this
Release.
3.    Executive acknowledges and agrees that Executive has been advised to
consult with an attorney of Executive’s choosing prior to signing the Release.
Executive understands and agrees that Executive has carefully read this Release
and has the right and has been given an adequate opportunity to review the
Release with an attorney of Executive’s choice should Executive so desire.


Exhibit B‑2



--------------------------------------------------------------------------------




Executive also agrees that Executive has entered into the Release freely and
voluntarily. Executive fully understands the final and binding effect of this
Release and that Executive understands and agrees to each of the terms of this
Release. Executive acknowledges that Executive is receiving, pursuant to Section
7 of the Employment Agreement, consideration in addition to anything of value to
which Executive is entitled but for Executive’s execution of this Release.
Executive further acknowledges and agrees that Executive has had at least
[twenty‑one (21)] [forty‑five (45)] calendar days to consider the Release,
although Executive may sign it sooner if Executive wishes. [Add if 45 days
applies: Executive acknowledges that attached to this Release are (1) a list of
the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(2) a list of the ages of those employees not selected for termination (or
participation in such program); and (3) information about the unit affected by
the employment termination program of which his termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program.] In addition, once Executive has signed the Release,
Executive shall have seven (7) additional days from the date of execution to
revoke Executive’s consent and may do so by writing to:     . The Release shall
not be effective until the eighth (8th) day after Executive shall have executed
the Release and returned it to the Company, assuming that Executive had not
revoked Executive’s consent to the Release prior to such date. No payments shall
be made to Executive under Section 7 of the Employment Agreement if Executive
revokes this Release within the time provided to do so.
4.    It is understood and agreed by Executive that any payment made to
Executive is not to be construed as an admission of any liability whatsoever on
the part of the Company or any of the other Releasees, by whom liability is
expressly denied.
5.    The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees. Executive further acknowledges that Executive has had a full
and reasonable opportunity to consider the Release and that Executive has not
been pressured or in any way coerced into executing the Release.
6.    Executive represents that Executive has returned to Executive’s manager or
human resources representative all property or data of any type, including
computer and e‑mail passwords, relating to the Company or any of the Releasees
that are in Executive’s possession or control, without retaining any copies,
notes or extracts thereof.
7.    By signing below, Executive acknowledges that as a result of Executive’s
employment with the Company Executive has had access to Confidential Information
of the Company and its affiliates (for the purposes of this Release,
“Confidential Information” includes but is not limited to trade secrets,
inventions, marketing plans, product plans, business strategies, financial
information, forecasts, personnel information, customer lists, customer
information, and any other information which gives the Company and its
affiliates an opportunity to obtain advantage over competitors who do not know
or use it) and that Executive will hold all such Confidential Information in
strictest confidence and will not disclose to any person or entity or make use,
directly or indirectly, of such Confidential Information. Executive represents
that Executive has delivered


Exhibit B‑3



--------------------------------------------------------------------------------




to Executive’s manager or human resources representative all diskettes,
documents and data of any nature pertaining to any such Confidential Information
and that Executive has not taken or retained any such diskettes, documents or
data or any reproductions. Nor shall Executive directly or indirectly use
Confidential Information of the Company or any of its affiliates to compete with
the Company or any of its affiliates, or disclose Confidential Information to a
competitor of the Company or any of its affiliates or to any other person or
entity.
8.    Executive agrees to keep the contents, terms and conditions of this
Release confidential. Executive may disclose this information to Executive’s
spouse, immediate family, accountants, or attorneys, provided that they first
agree not to disclose any information concerning the contents, terms and
conditions of this Release to anyone. Executive also may disclose the contents,
terms and conditions of this Release to the IRS or other taxing authorities or
as required by subpoena or court order. Any breach of this confidentiality
provision, or of any other obligation by Executive set forth in this Release,
will be deemed a material breach of this Release.
9.    Unless required by law, Executive agrees to refrain from making any public
statements (or authorizing any statements to be reported as being attributed to
him) that are critical, disparaging or derogatory about, or which injure the
reputation of, any Releasee. The Company agrees that, unless required by law,
Company shall use reasonable efforts to cause its employees who report directly
to Executive and the directors and officers of the Company to refrain from
making any public statements (or authorizing any statements to be reported as
being attributable to them) that are critical, disparaging, or derogatory about,
or which injure the reputation of, Executive.
10.    The exclusive venue for any disputes arising hereunder shall be the state
or federal courts located in Harris County in the State of Texas, and each of
the parties hereto irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Each of the parties hereto also agrees that any final and unappealable judgment
against a party hereto in connection with any action, suit or other proceeding
may be enforced in any court of competent jurisdiction, either within or outside
of the United States. A certified or exemplified copy of such award or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.
EACH OF THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE
RELEASE, THE EMPLOYMENT AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH COMPANY OR THE
TERMINATION THEREOF.
11.    The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.


Exhibit B‑4



--------------------------------------------------------------------------------




12.    The Release shall inure to the benefit of the Company and its successors
and assigns and each of the Releasees shall be entitled to rely upon and enforce
the provisions of Section 1 of this Release as if parties to this Release.
[SIGNATURE PAGE FOLLOWS]






Exhibit B‑5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
 
 
 
CALPINE CORPORATION
 
EXECUTIVE


 
 
 



    




Exhibit B‑6

